The individual defendant, the manager and general representative of a. self-service supermarket owned and operated by the corporate defendant, accused plaintiff, a customer, of stealing sugar and called her, among other things, á thief and a liar. Plaintiff sued for slander and was awarded $2,250 damages against both defendants. Judgment affirmed, with costs. No. opinion. Lewis, P. J., Carswell and Johnston, JJ., concur; Adel and Nolan, JJ., concur for affirmance of the judgment as against the individual defendant, but insofar as the judgment is against the corporate defendant they dissent and vote to reverse the judgment on the law and the facts and to grant a new trial, with the following memorandum: On the facts established by the evidence, the trial court erroneously charged that punitive damages might be recovered against the corporate defendant, and erroneously refused to charge as requested by the corporate defendant on the subject of punitive damages. The evidence was not sufficient to sustain a finding that the corporate defendant participated in the slander complained of by conduct authorizing or ratifying it, or that the individual defendant represented and was identified with the corporate defendant to such extent that his wanton, malicious or oppressive intent could be treated as the intent of the corporation.